DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fail to disclose the invention as claimed.  In particular, references to Seaba et al. (JP 20110175245A) and Kimura Naoki (JP 2005026642A), listed in the International search report are the closest prior arts but fail to disclose first portion, the second and the third beveled portions are continuous and the second fold is elevated from the flat first region by a value consisting of number as claimed.  Seaba does not disclose the beveled edge. Kimura discloses beveled edge on the side edge of the fin.  Seaba further disclose that two edges of the fins attached to two side plate.  Therefore, there would be no motivation to modify the edge of the Seaba with beveled edge since the edge of Seaba is attached to the side plate not located on the upstream or dowmstream..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Mochizuki et al. (US 7,225,859) discloses a heat exchanger element. 
Cho (US 2014/0360707A1) discloses a wave fin.
Hiramatsu (US 4,332,293) discloses a corrugated fin type heat exchanger.
Stoynoff et al. (US 6,874,345B2) discloses a serpentine fin with extended louvers.
Nanba (JP 2003083691A) discloses corrugated fin for heat exchanger.
Hamanoya et al. (JP 11311488A) discloses a heat exchanger with folded fin. 
Bezema et al. (US 2006/0002088A1) discloses a beveled edge fin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THO V DUONG/           Examiner, Art Unit 3763